DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-32 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on December 1, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant's election with traverse of:
species A), the second protein of interest is integrated into a first pre-defined site in the genome,  
species AA), providing the recombinant protein as an active pharmacological ingredient, and
species BBB), the first protein of interest is an immunoglobulin or immunoglobulin-like protein,
in the reply filed on December 1, 2021 is acknowledged.  
The traversal is on the ground that a separate search is not required to co-examine all species. This is not found persuasive because this application is filed under 35 U.S.C. 371 and the “unity of invention” standard applies, not the “independent and distinct” standard for non-provisional applications filed under 35 U.S.C. 111(a) (MPEP 
The requirement is still deemed proper and is therefore made FINAL.
Claims 26 and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 1, 2021.
Claims 24, 25, 27, 28, and 32 are being examined on the merits. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/EP2018/054466, filed on February 23, 2018, which claims foreign priority under 35 U.S.C. 119(a) to (d) to UK application no. 1703418.2, filed on March 3, 2017. A certified copy of the foreign priority document has been filed in this application on September 3, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 
The listing of references in the specification at pp. 25 and 26 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP 


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 25, lines 33 and 37. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). The drawings filed on September 3, 2019 use “Figure”, which should be replaced with “FIG.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  
Claim 24 is objected to in the recitation of “excision of the nucleic acid sequence encoding the first protein of interest” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “excision of the nucleic acid molecule
Claim 25 is objected to in the recitation of “wherein the second protein of interest is integrated” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the nucleic acid molecule encoding the second protein of interest is integrated”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 24, 25, 27, 28, and 32 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Rance et al. (US 2015/0167020 A1; cited on Form PTO-892; hereafter “Rance”). 
The claims are drawn to a method to obtain a cell suitable for expressing protein comprising the following steps: 
a.	integration of a nucleic acid molecule encoding a first protein of interest into a pre-defined site in the genome of a recipient cell; 
b. identification of cells expressing the first protein of interest; 
c. excision of the nucleic acid sequence encoding the first protein of interest from the genome of the identified cells; and 
d. integration of a nucleic acid molecule encoding a second protein of interest into the genome of the identified cell.
Regarding claims 24, 25, and 32, the reference of Rance discloses the embodiment of a method for producing a site-specific integration (SSI) host cell using a first exchangeable cassette comprising a first gene coding sequence of interest, which is integrated into the host cell’s genome at a “hot spot”; selecting “hot spot” transfectants, which show a high and stable production of a product of the first gene coding sequence of interest; and using a second exchangeable cassette comprising a second gene coding sequence of interest, e.g., a selection marker, to exchange the first 
Regarding claims 24, 27, and 28, Rance discloses the alternative embodiment of using the obtained SSI host cells to effect a further recombinase-mediated cassette exchange to place a third gene coding sequence of interest into the genome of the host cell at the identified “hot-spot”. More specifically, Rance discloses (as noted above) using a second exchangeable cassette comprising a second gene coding sequence of interest, e.g., a selection marker, to exchange the first gene coding sequence of interest with the second gene coding sequence of interest encoding the selection marker (paragraphs [0063] and [0064]), and further discloses transfecting the obtained SSI host cell with a vector comprising at least one third exchangeable cassette comprising a third gene coding sequence of interest; effecting a site-directed exchange of the second gene coding sequence of interest encoding the selection marker with the third gene coding sequence of interest; allowing the resulting cell to express the third gene coding sequence of interest; and recovering the product of the third gene coding sequence (paragraphs [0065] and [0066]). Rance discloses the sequence of interest encodes a monoclonal antibody (paragraph [0038]) and discloses the method enables rapid cell e.g., therapeutic monoclonal antibodies (paragraph [0017]). In this embodiment, Rance’s “second gene coding sequence of interest” encoding a selection marker corresponds to “a nucleic acid molecule encoding a first protein of interest” in claim 24 and Rance’s “third gene coding sequence of interest” encoding a monoclonal antibody corresponds to “a nucleic acid molecule encoding a second protein of interest” in claim 24.
Therefore, Rance anticipates claims 24, 25, 27, 28, and 32. 

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 24, 25, 27, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of U.S. Patent No. 11,136,598 B2 (“patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of this application recite a method to obtain a cell suitable for expressing protein comprising the following steps: 
a.	integration of a nucleic acid molecule encoding a first protein of interest into a pre-defined site in the genome of a recipient cell; 
b. identification of cells expressing the first protein of interest; 
c. excision of the nucleic acid sequence encoding the first protein of interest from the genome of the identified cells; and 
d. integration of a nucleic acid molecule encoding a second protein of interest into the genome of the identified cell.
Claim 9 of the patent recites a method for creating a mammalian cell bank for cell line development comprising the following steps: 
a) providing a recombinant mammalian cell comprising (i) a genomic region that is transcriptionally active during suspension culture of said recombinant cell in a serum free culture medium, and (ii) a recombinant template DNA construct integrated at said genomic region, said recombinant template DNA construct having a region containing elements needed for expression of a template protein of interest and one or several 
b) generating one or several candidate cells or cell populations descended from the recombinant mammalian cell; 
c) measuring production traits of said generated candidate cells or cell populations and selecting a top candidate cell or cell population having improved characteristics for production of said template protein of interest when compared with production of the template protein of interest by the recombinant mammalian cell; 
d) creating a cell bank for cell line development from said top candidate cell or cell population; and 
e) identifying in the cell bank increases in template protein of interest expression compared to the recombinant mammalian cell following introduction of a modified template DNA construct having been modified to provide increased expression for said template protein of interest by using promoters with increasing strength and/or by using different combinations of translation enhancement elements in the 5'-UTR of genes coding for said template protein of interest; 
further comprising exchanging expression of the template protein of interest for expression of the desired protein of interest by using an expression vector to introduce said donor DNA construct into said genomic region of a cell or cell population obtained from said cell bank; 
wherein the exchange of template DNA construct to said modified template DNA constructs is achieved in the following way: 

(b) each template DNA construct is designed to have a gene editing nuclease target sequence where the sequence differs between generation z and z+1; 
(c) template DNA constructs of generation z and z+1 contain different selection marker(s); 
(d) a template DNA construct of generation z+1 is introduced together with a gene editing expression vector construct into a cell or cell population containing a DNA construct of generation z and wherein the gene editing expression vector codes for a gene editing nuclease with specificity for said target sequence of the template DNA construct of generation z; 
(e) cells having undergone the correct exchange via double strand break catalyzed cellular repair mechanisms are enriched by using the difference in selection markers between DNA constructs of generation z and z+1; and 
(f) DNA analysis methods are applied to ensure the correct exchange for the cells. 
Claim 11 of the patent recites the protein of interest is a monoclonal antibody. 
Claims 24, 25, and 27 of this application are anticipated by claim 9 of the patent. For example, steps a. and b. of claim 24 of this application are encompassed by claim 1 of the patent and steps c. and d. of claim 24 of this application are encompassed by claim 9 of the patent. 
Regarding claim 32 of this application, as noted above, claim 11 of the patent recites the protein of interest is a monoclonal antibody. 


Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of U.S. Patent No. 11,136,598 B2 (“patent”) in view of Rance (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between claim 28 and the claims of the patent is that the claims of the patent do not recite further comprising providing the recombinant protein as an active pharmacological ingredient.
However, Rance teaches that monoclonal antibodies are used as biopharmaceutical therapies (paragraphs [0017] and [0064]). 
In view of the teachings of Rance, it would have been obvious to one of ordinary skill in the art for the monoclonal antibody of the claims of the patent to be used as an active pharmacological ingredient. One would have been motivated to and would have had a reasonable expectation of success for the monoclonal antibody of the claims of the patent to be an active pharmacological ingredient because of the express teachings of Rance. 
Therefore, claim 28 is unpatentable over claims 9 and 11 of the patent in view of Rance.  

Citation of Relevant Prior Art
Nehlsen et al. (BMC Biotechnol. 9:100, 2009, 12 pages; cited on Form PTO-892) discloses integrating a single copy of a tagging antibody expression cassette into a pre-defined locus of a eukaryotic cell line; identifying cells expressing the tagging antibody; and performing recombinase-mediated cassette exchange to replace the tagging antibody expression cassette with a targeting antibody expression cassette (p. 1, Abstract). 

Conclusion
Status of the claims:
Claims 24-32 are pending in the application.
Claims 26 and 29-31 are withdrawn from consideration.
Claims 24, 25, 27, 28, and 32 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/David Steadman/Primary Examiner, Art Unit 1656